DETAILED ACTION
	This action is a first action on the merits. The claims filed on October 10, 2019 have been entered. Claims 1-22 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a CON of US Application No. 15/823,858, which is now US Patent No. 10, 563,478, filed November 28, 2017. US Application No. 15/823,858 claims benefit of US provisional application No. 62/430,395 field on December 6, 2016. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on October 10, 2019, December 20, 2019, October 1, 2020, and November 30, 2020 have been considered by the Examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-14, 26, and 27 of U.S. Patent No. 10,563,478 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 and 21 are anticipated and/or obvious over claims 1-4, 6-14, 26, and 27 of U.S. Patent No. 10,563,478. 

Claims 1-9, 13-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,781,660 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 and 13-22 are anticipated and/or obvious over claims 1-18 of U.S. Patent No. 10,781,660.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,665,429 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 are anticipated and/or obvious over claims 1-21 of U.S. Patent No. 10,665,429.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 27 and of U.S. Patent No. 10,563,478 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 are anticipated and/or obvious over claims 1-14 and 27 of U.S. Patent No. 10,563,478.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 27 and of U.S. Patent No. 10,907,442 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 are anticipated and/or obvious over claims 1-14 and 27 of U.S. Patent No. 10,907,442.

Claims 1-6 and 8-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,641,060 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 and 8-16 are anticipated and/or obvious over claims 1-12 of U.S. Patent No. 10,641,060.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 21 of U.S. Patent No. 10,724,329. (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 are anticipated and/or obvious over claims 1-11 and 21 of U.S. Patent No. 10,724,329.
Claims 1-9, 13-18 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 9, 11, 13-15, and 24  U.S. Patent No. 10,584,556. (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9, 13-18 and 21-22 are anticipated and/or obvious over claims 1, 4-5, 9, 11, 13-15, and 24 of U.S. Patent No. 10,584,556.

Claims 1-3, 5-6, 8-9, 13-18 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 U.S. Patent No. 10,533,393. (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-6, 8-9, 13-18 and 21-22 are are anticipated and/or obvious over claims 1-28 U.S. Patent No. 10,533,393.

Claims 1-10, 13-18 and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent Application No. 16/725,385 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10, 13-18 and 21-22 are anticipated and/or obvious over claims 1-26 of U.S. Patent Application No. 16/725,385.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 9-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel, US 2011/0192596 (hereinafter Patel) in view of Clemens et al., US 2011/0073328 (hereinafter Clemens).
Claim 1: Patel discloses a thru-tubing completion system comprising: 
a sub-surface completion unit (SCU) (tubing completion 48) configured to pass through production tubing (production tubing 30) disposed in a wellbore of a well (see Fig 1, par [0026]-[0028]) and to be disposed in a target zone of an open-holed portion of the wellbore (open holed portion of wellbore, see Fig 1) and perform completion operations in the target zone (abstract, Fig 1, 6), the SCU comprising: 
a SCU wireless transceiver (module 112 located in the wellbore, see Fig 6
one or more SCU anchoring seals (open hole packers 46) coupled to the SCU body (50) and configured to be positioned in an un-deployed position and a deployed position, the un-deployed position of the one or more SCU anchoring seals enabling the SCU to pass through the production tubing disposed in the wellbore of the well (open hole packers 46 are set after running the through tubing completion, par [0035]), and the deployed position of the one or more SCU anchoring seals (46) providing a seal against a wall of the target zone of the open-holed portion of the wellbore to provide zonal isolation between regions in the wellbore (zones are separated by open hole packers 46, see Fig 1, 6, par [0027], [0035]); and 
a down-hole wireless transceiver configured to be disposed at a down-hole end of the production tubing in the wellbore of the well (module 112 located in the wellbore and attached to production tubing 114, see Fig 6) , to be communicatively coupled to a surface control system of the well (module 112 located at the surface), to communicate wirelessly with the SCU wireless transceiver, and to provide for communication between the SCU wireless transceiver (downhole module 112) and the surface control system of the well (surface module 112)  (Fig 6, par [0042]-[0043]);
Patel fails to disclose one or more SCU centralizers configured to be positioned in an un-deployed position and a deployed position, the un-deployed position of the one or more SCU centralizers enabling the SCU to pass through the production tubing disposed in the wellbore of the well, and the deployed position of the one or more SCU centralizers positioning the SCU in the target zone of the open-holed portion of the wellbore; and 
Clemens discloses a centralizer (support assembly 216) for maintaining through tubing bridge plug assembly (200) in the center of the wellbore during the setting process (Fig 3b, par [0051]).  The support assembly can be radially retracted during run-in and radially expanded to a location proximate the casing wall when the plug assembly is installed (Fig 4A-4B, par [0078]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the sub-surface completion unit of Patel to include one or more SCU centralizers as disclosed by Clemens, as this modification would have provided a means in which to maintain the SCU anchoring seals in the center of the wellbore during the setting process (Clemens, Fig 3b, par [0051]
Claim 2: Patel, as modified by Clemens, discloses the un-deployed position of the one or more SCU anchoring seals (Patel, 46) comprises the one or more SCU anchoring seals having an outer diameter that is less than an inner diameter of the production tubing (Patel, open hole packers 46 are set after running the through tubing completion, par [0035]), and wherein the deployed position of the one or more SCU anchoring seals (Patel, 46) comprises the one or more SCU anchoring seals (Patel, 46)  having an outer diameter that is equal to or greater than an inner diameter of the wall of the target zone of the open-holed portion of the wellbore (Patel, open hole packers 46 are set in the open hole of the wellbore such that zones are separated by open hole packers 46, see Fig 1, 6, par [0027], [0035]).
Claim 3: Patel, as modified by Clemens, discloses the un-deployed position of the one or more SCU centralizers (Clemens, support assembly 216) comprises the one or more one or more SCU centralizers having an outer diameter that is less than an inner diameter of the production tubing (Clemens, Fig 3b, par [0051]), and wherein the deployed position of the one or more one or more SCU centralizers (Clemens, support assembly 216)  comprises the one or more one or more SCU centralizers (Clemens, support assembly 216)  having an outer diameter that is equal to or greater than an inner diameter of the wall of the target zone of the open-holed portion of the wellbore (Clemens, support assembly 216 is radially expanded to a location proximate the casing wall when the plug assembly is installed, Fig 4A-4B, par [0078]).
Claim 4:  Patel, as modified by Clemens, is silent as to at least one of the one or more anchoring seals is retrievable, and wherein the at least one of the one or more anchoring seals that is retrievable is configured to be removed from the target zone with a body of the SCU when the body of the SCU is removed from the target zone.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to retrieve the anchoring seals (open hole packers 46) with the SCU body (50) as the anchoring seals are physically attached to the SCU body (50) and therefore once retracted would be removable with the SCU body. One of ordinary skill in the art would be capable of making the necessary adjustments to the SCU body (50
Claim 9:  Patel, as modified by Clemens, discloses the deployed position of the one or more SCU anchoring seals (Patel, open hole packers 46) is configured to isolate a region of the target zone (Patel, zones are separated by open hole packers 46, see Fig 1, 6, par [0027], [0035]).
Patel, as modified by Clemens does not explicitly disclose the anchoring seal to isolate a region of the target zone comprising a breakthrough of a fluid to inhibit the fluid of the breakthrough from flowing into the wellbore.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that the anchoring seals (46) of Patel would clearly be capable of inhibiting the fluid of the breakthrough from flowing into the wellbore, as Patel disclose the open hole packers are used for separating zones of the wellbore from each other (Patel, Fig 1, 6, par [0027], [0035]). 
Claim 10:  Patel, as modified by Clemens, is silent as to the SCU comprises a plurality of SCU modules (SCUMs) assembled to one another.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for the SCU to comprise a plurality of SCU modules assemble to one another, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 11:  Patel, as modified by Clemens, discloses the SCU being passed through the production tubing (see Fig 1, 6).
Patel, as modified by Clemens, are silent as to the plurality of SCUMs are configured to be assembled to one another prior to the SCU being passed through the production tubing to form the SCU prior to the SCU being passed through the production tubing.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to assemble the plurality of SCUMs to one another prior to passing them through the production tubing, as it well known in the art to assembly downhole equipment to other downhole equipment prior to running it into place. Further, Patel discloses a complete through tubing completion run into the wellbore (Patel, Fig 1, 6, abstract).
Claim 13:  Patel, as modified by Clemens, discloses the SCU wireless transceiver (Patel, module 112 located downhole) is configured to, in response to establishing commutation with the surface control 112 located at the surface), communicate directly with the surface control system of the well (Patel, short hop wireless telemetry modules communicate directly with the surface module 112, par [0040]-[0043]).

Claim 14-15, 17-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Clemens as applied to claim 1, and further in view of Phi et al., US 2015/0129219 (hereinafter Phi). 
Claim 14:  Patel, as modified by Clemens, fails to disclose a positioning device configured to provide a motive force to advance the SCU through the production tubing and the wellbore.
Phi discloses a stimulation assembly deployed into a wellbore. The stimulation assembly includes a motive device (170) that is configured to convey the stimulation assembly along a length of the liner. The motive device may include any suitable mechanical motive device, electrically powered motive device, motorized motive device, and/or tractor that is coupled to or forms a portion of the stimulation assembly (Fig 3-7, par [0034]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the SCU to include a motive device for providing a motive force as disclosed by Phi, as this modification would have provided a motive force configured to convey the SCU along the production tubing and the wellbore (Phi, Fig 3-7, par [0034]).
Claim 15:  Patel, Clemens, and Phi further comprising: the production tubing (Patel production tubing 30) disposed in the wellbore (Patel, see Fig 1, 6); and 
the surface control system of the well (Patel, surface module 112).
Claim 17:  Patel discloses a method of completing a target zone of a wellbore of a well(through tubing completion 48, Fig 1, 6), the method comprising: 
passing a sub-surface completion unit (SCU) (through tubing completion 48, Fig 1, 6) through production tubing (production tubing 50) disposed in a wellbore of a well (see Fig 1, 6); 
passing the SCU (48) though the wellbore of the well (36) to a target zone of an open-holed portion of the wellbore (lateral, open hole portion of wellbore, see Fig 1, 6
deploying the one or more SCU anchoring seals (open hole packers 46) of the SCU (48) (open hole packers 46 are set after running the through tubing completion, par [0035]), to seal against a wall of the target zone of the open-hole portion of the wellbore to provide zonal isolation between regions in the wellbore (zones are separated by open hole packers 46, see Fig 1, 6, par [0027], [0035]).
Patel fails to disclose deploying one or more SCU centralizers of the SCU to position the SCU in the target zone of the open-hole portion of the wellbore; and 
Clemens discloses a centralizer (support assembly 216) for maintaining through tubing bridge plug assembly (200) in the center of the wellbore during the setting process (Fig 3b, par [0051]).  The support assembly can be radially retracted during run-in and radially expanded to a location proximate the casing wall when the plug assembly is installed (Fig 4A-4B, par [0078]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the sub-surface completion unit of Patel to include one or more centralizers for positioning the SCU in the target wellbore as disclosed by Clemens, This modification would have provided a means in which to maintain the SCU anchoring seals in the center of the wellbore during the setting process (Clemens, Fig 3b, par [0051]).
Claim 18: Patel, modified by Clemens, discloses passing the SCU through the production tubing (Patel, production casing 36) comprises passing the SCU through the production tubing in an un-deployed configuration comprising the one or more SCU centralizers (Clemens, support assembly 216, Fig 4A-4B, par [0078]) and the one or more SCU anchoring seals (Patel, open hole packers 46, par [0035]), in an un-deployed state having an outer diameter that is less than an inner diameter of the production tubing (Patel, open hole packers 46 are set after running the through tubing completion, par [0035], Clemens, support assembly can be radially retracted during run-in and radially expanded to a location proximate the casing wall when the plug assembly is installed, Fig 3a-3d, 4A-4B, par [0078]).
Claim 19: Patel, as modified by Clemens, is silent as to the SCU comprises a plurality of SCU modules (SCUMs) assembled to one another and further comprising assembling the plurality of SCUMs to one another to form the SCU prior to the SCU being passed through the production tubing..
It would have been obvious to one of ordinary skill in the art at the time the invention was made for the SCU to comprise a plurality of SCU modules assemble to one another prior to passing them St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Further, it well known in the art to assembly downhole equipment to other downhole equipment prior to running it into place. Further, Patel discloses a complete through tubing completion run into the wellbore (Patel, Fig 1, 6, abstract).
Claim 21: Patel, as modified by Clemens, discloses the SCU (48)  comprises a SCU wireless transceiver (module 112 located downhole) configured to communicate with a surface control system (module 112 located at the surface) of the well (Fig 6) by way of wireless communication with a down-hole wireless transceiver (Fig 6, par [0040]-[0042]), the method further comprising: 
providing a down-hole wireless transceiver at a down-hole end of the production tubing (30) in the wellbore of the well (modules 112 are located downhole near an end of the production tubing 30, Fig 6), the down-hole wireless transceiver (downhole module 112) communicatively coupled to a surface control system of the well (surface module 112), and configured communicate wirelessly with the SCU wireless transceiver (downhole module 112), and to provide for communication between the SCU wireless transceiver and the surface control system of the well (wireless telemetry modules 112 communication communicate with each other from downhole to the surface, Fig 6, par [0040]-[0043])
Claim 22: Patel, as modified by Clemens, discloses in response to the SCU wireless transceiver (downhole module 112) establishing communication with the surface control system (uphole module 112) of the well, the SCU wireless transceiver communicating directly with the surface control system of the well (wireless telemetry modules 112 communication communicate with each other from downhole to the surface, Fig 6, par [0040]-[0043]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Clemens and Phi.
Claim 16: Patel discloses a thru-tubing completion system comprising: 
a surface control system (wireless module 112); 
production tubing (larger production tubing 30, Fig 1) disposed in a wellbore of a well (production tubing 30
a sub-surface completion unit (through tubing completion 48, Fig 1) (SCU) configured to pass through production tubing (larger production tubing 30, Fig 1) disposed in a wellbore of a well (oil well) and to be disposed in a target zone of an open-holed portion of the wellbore (see Fig 1) and perform completion operations in the target zone, the SCU comprising:
a SCU wireless transceiver (module 112 located in the wellbore and attached to production tubing 50, see Fig 6); 
one or more SCU anchoring seals (open hole packers 46) coupled to the SCU body (50) and configured to be positioned in an un-deployed position and a deployed position, the un-deployed position of the one or more SCU anchoring seals enabling the SCU to pass through the production tubing disposed in the wellbore of the well (open hole packers 46 are set after running the through tubing completion, par [0035]), and the deployed position of the one or more SCU anchoring seals (46) providing a seal against a wall of the target zone of the open-holed portion of the wellbore to provide zonal isolation between regions in the wellbore (zones are separated by open hole packers 46, see Fig 1, 6, par [0027], [0035]); and 
a down-hole wireless transceiver configured to be disposed at a down-hole end of the production tubing in the wellbore of the well (module 112 located in the wellbore and attached to production tubing 114, see Fig 6) , to be communicatively coupled to a surface control system of the well (module 112 located at the surface), to communicate wirelessly with the SCU wireless transceiver, and to provide for communication between the SCU wireless transceiver (downhole module 112) and the surface control system of the well (surface module 112)  (Fig 6, par [0042]-[0043]).
Patel fails to disclose one or more SCU centralizers configured to be positioned in an un-deployed position and a deployed position, the un-deployed position of the one or more SCU centralizers enabling the SCU to pass through the production tubing disposed in the wellbore of the well, and the deployed position of the one or more SCU centralizers positioning the SCU in the target zone of the open-holed portion of the wellbore; and a positioning device configured to provide a motive force to advance the SCU through the production tubing and the wellbore.
Clemens discloses a centralizer (support assembly 216) for maintaining through tubing bridge plug assembly (200) in the center of the wellbore during the setting process (Fig 3b, par [0051]).  The Fig 4A-4B, par [0078]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the sub-surface completion unit of Patel to include one or more SCU centralizers as disclosed by Clemens, as this modification would have provided a means in which to maintain the SCU anchoring seals in the center of the wellbore during the setting process (Clemens, Fig 3b, par [0051]).
Patel as modified by Clemens fails to disclose a positioning device configured to provide a motive force to advance the SCU through the production tubing and the wellbore.
Phi discloses a stimulation assembly deployed into a wellbore. The stimulation assembly includes a motive device (170) that is configured to convey the stimulation assembly along a length of the liner. The motive device may include any suitable mechanical motive device, electrically powered motive device, motorized motive device, and/or tractor that is coupled to or forms a portion of the stimulation assembly (Fig 3-7, par [0034]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the SCU of Patel and Clemens to include a motive device for providing a motive force as disclosed by Phi, as this modification would have provided a motive force configured to convey the SCU along the production tubing and the wellbore (Phi, Fig 3-7, par [0034]).

Allowable Subject Matter
Claims 5-8, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-22 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676